Citation Nr: 1610414	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  08-34 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent for a residual scar, status post left spermatocele surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from June 1977 to June 2007.

This matter is on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This matter was remanded by the Board in August 2014 for further development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected his residual scar, status post left spermatocele surgery is more severe than his current evaluation of 10 percent would indicate.

In August 2014, the Board remanded the claim for a new VA examination.  However, in December 2014 the Veteran cancelled the examination due the fact that he was deployed at that time.  

In the February 2016 Brief, the Veteran's representative requested that the examination be rescheduled.

As a new examination is necessary to adjudicate the Veteran's claim and as good cause has been shown for his failure to report, the Board finds that the request of the Veteran's representative should be granted and the examination rescheduled.  38 C.F.R. § 3.655(b) (2015).

While on Remand any additional VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's residual scar, status post left spermatocele surgery, including those from the San Diego VAMC, dated from August 2012 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

2.  After the foregoing has been completed, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his residual scar, status post left spermatocele surgery.  The claims file should be made available to the examiner.

The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  Specifically, the examination should include range of motion studies of any body parts having functional limitation of movement resulting from Veteran's residual scar, status post left spermatocele surgery.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups. 

If possible, but not required, an assessment of the Veteran's capability at employment would be greatly appreciated by the Board.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



